                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.         CV 19-03515-CJC (JEMx)                                 Date   October 16, 2019
 Title            Rafael Arroyo, Jr. v. Dorothy Mamula, et al.




 Present: The Honorable          JOHN E. MCDERMOTT, UNITED STATES MAGISTRATE JUDGE
                    S. Lorenzo
                   Deputy Clerk                                  Court Reporter / Recorder




 Proceedings:            (IN CHAMBERS) ORDER RE PLAINTIFF RAFAEL ARROYO, JR.’S
                         MOTION TO COMPEL INITIAL DISCLOSURES; OR, IN THE
                         ALTERNATIVE, FOR AN ORDER EXCLUDING NON-DISCLOSED
                         WITNESSES AND DOCUMENTS (Dkt. 17)

         Defendants did not file any opposition to Plaintiff Rafael Arroyo, Jr.’s Motion To Compel
Initial Disclosures Or For An Order Excluding Non-Disclosed Witnesses And Documents
(“Motion”). Therefore, the Court issues this ORDER TO SHOW CAUSE on or before October
23, 2019 why Plaintiff’s Motion should not be granted in its entirety.


cc: All Parties




                                                                                        :
                                                  Initials of Preparer                slo




CV-90 (10/08)                          CIVIL MINUTES - GENERAL                               Page 1 of 1
